Dismissed, Order issued October 2?\ , 1996                                           r —£--      )




                                                                                    (1 W/^

                                           In The

                              C!l0urt of Appeals
                      Wxftlf Btstrtrt of Okxas at lallas
                                    No. 05-92-01746-CR



                         JAMES CHARLES TUTSON, Appellant

                                             V.


                              THE STATE OF TEXAS, Appellee


                                OPINION AND ORDER



            Before Chief Justice Thomas and Justices Maloney and Hankinson

       James Charles Tutson appeals his conviction for unlawful possession of cocaine.

Appellant's conviction followed a plea bargain agreement, and the punishment assessed by

the trial court did not exceed that agreed to by appellant and the State. Appellant filed only

a general notice of appeal.

       In one point of error, appellant claims there is no evidence to support his plea of

guilty. Sufficiencyof the evidence is a nonjurisdictional issue. See Lyon v. State, 872 S.W.2d
732, 736 (Tex. Crim. App.), cert, denied, 114 S. Ct. 2684 (1994). Because appellant filed

a general notice of appeal, this Court does not have jurisdiction over the appeal. Lyon, 872
S.W.2d at 736.


      Accordingly, we DISMISS the appeal for want of jurisdiction.




                                               LINDA THOMAS
                                               CHIEF JUSTICE


Do Not Publish
Tex. R. App. P. 90




                                         -2-